Citation Nr: 0031047	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  96-20 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for bilateral stress 
fractures of the lower extremities (shin splints), currently 
rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1989 to June 
1993.

This appeal arises from an August 1995 rating decision of the 
Roanoke, Virginia, Regional Office (RO) that denied an 
increased rating for the veteran's bilateral stress fractures 
(shin splints) of the lower extremities.  In July 1999, the 
Board of Veterans' Appeals (Board) remanded the case for 
additional evidentiary development and for readjudication.  


REMAND

It is the opinion of the Board that additional evidentiary 
development is needed prior to further disposition of this 
appeal.  While the Board previously remanded this claim to 
the RO for additional evidentiary development, certain 
matters remain to be addressed prior to final appellate 
disposition.  

In the July 1999 decision that remanded the matter to the RO 
for further adjudication, the Board specifically noted the 
relevance of the decision of the United States Court of 
Appeals for Veterans Claims (Court) in DeLuca v. Brown, 
8 Vet. App. 202 (1995).  In DeLuca, at 206, the Court held 
that the rule against pyramiding of benefits (see 38 C.F.R. 
§ 4.14 (2000)) "does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain 
on use including flare-ups."  See also Schafrath v. 
Derwinski, 1 Vet. App. 589, 592-93 (1991).  In addition, the 
Court stated that an examination should consider "the 
degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, or incoordination."  
DeLuca, at 207; see 38 C.F.R. § 4.45.  Examinations should 
include an assessment of the degree of limitation of motion 
due to pain, weakened movement, excess fatigability, or 
incoordination.  See 38 C.F.R. §§ 4.40, 4.45.  Additionally, 
under 38 C.F.R. § 4.59, "[t]he joints involved should be 
tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint."
The Board must remand this case for an additional VA 
examination because findings on the December 1999 VA 
examination conducted in connection with the July 1999 remand 
raise questions that remain unresolved (in light of previous 
findings, on July 1995 VA examination).  See Shoemaker v. 
Derwinski, 3 Vet. App. 248, 254-55 (1992).  The July 1995 VA 
examination included evaluation of knee and ankle ranges of 
motion.  Notably, the examiner remarked that the veteran was 
tender along both tibial crests with pain on active ankle 
dorsiflexion.  In July 1999, the Board remanded the claim for 
a VA examination that would take into consideration the 
factors enunciated in DeLuca.  On the resulting examination 
in December 1999, the VA physician commented on the veteran's 
pain with certain activities (such as prolonged standing) and 
described ranges of motion as being within normal limits.  It 
is not clear whether the December 1999 VA examination did in 
fact consider the effect of pain on range of motion of the 
affected areas, as required by 38 C.F.R. §§ 4.40, 4.45, 4.59.  
A thorough examination that specifies the limitation of 
motion, if any, due to pain is particularly essential in 
light of the apparent conflict created between the July 1995 
VA examination report finding of pain on active plantar 
dorsiflexion and the silence regarding pain on motion on 
December 1999 VA examination.  Consequently, a remand of the 
case for another VA examination is indicated.  The RO should 
ensure that the resulting VA examination complies with this 
remand order and that the examination report specifically 
discusses whether the veteran exhibits pain on range of 
motion of the affected areas, in keeping with the dictates of 
DeLuca and the pertinent regulations.

The veteran also raised a question regarding application of 
the bilateral factor.  The Board notes that the current 
diagnostic code under which the veteran's disability is 
rated, Code 5262, does not provide for rating a bilateral 
disorder in combination, and that the RO has not explained 
why a single rating has been assigned for bilateral 
disability in lieu of a separate rating for each extremity.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must schedule the veteran for 
a VA orthopedic examination to determine 
the current severity of her service 
connected bilateral leg disability.  The 
examining physician must be provided 
with the veteran's claims folder and 
must review the veteran's medical 
history prior to conducting the 
examination.  Diagnostic studies must 
specifically include ranges of motion of 
the knees and ankles in degrees.  The 
report of examination should state 
normal values for the ranges of motion.  
The examiner must also specifically 
report (in degrees, if present) whether 
there is any limitation of motion of the 
affected areas due to pain. The examiner 
should also provide an opinion as to the 
etiology of any exhibited pain or 
disability and should specifically 
describe whether such disability or pain 
is attributable to the service-connected 
entity, i.e., bilateral stress fractures 
(shin splints).  The report of 
examination should set forth all 
pertinent findings in a clear, 
comprehensive, and legible manner.

2.  The RO should ensure that all 
development requested is completed.  
Then, the RO should review the entire 
evidentiary record to determine whether 
the veteran's claim for an increased 
rating for bilateral stress fractures 
(shin splints) of the lower extremities 
may be granted.  The RO must consider 
whether separate ratings for each lower 
extremity (and application of the 
bilateral factor) are indicated.  If the 
determination is that they are not, the 
RO should explain the regulatory 
authority for such determination.  If 
the claim remains denied, the veteran 
and her representative should be 
furnished an appropriate supplemental 
statement of the case, and given 
opportunity to respond.  The case should 
then be returned to the Board for 
further review.

On remand the appellant is free to submit additional 
evidence.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a); 
Kutscherousky v. West, 12 Vet. App. 369 (1999).   The Board 
notes that a remand "confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders."  Stegall v. West, 11 Vet. App. 268, 272 
(1998).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  



		
	GEORGE R. SENYK
	Veterans Law Judge
	Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 4 -


